Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict is against the weight of the evidence. All concur. (The judgment is for defendant for no cause of action by direction of the court, after setting aside a verdict in favor of plaintiff in an automobile negligence action. The order grants defendant’s motion to set aside the verdict and directs a verdict for defendant.) Present — Cunningham, P. J., Taylor, Dowling, McCurn and Larkin, JJ.